EXHIBIT 10.1
 
PLACEMENT AGENCY AGREEMENT
 
September 27, 2011
Roth Capital Partners, LLC
Maxim Group LLC
c/o Roth Capital Partners, LLC
      888 San Clemente Drive
      Newport Beach, CA  92660
 
Ladies and Gentlemen:
 
This placement agency agreement (the “Agreement”) constitutes the agreement
among Roth Capital Partners, LLC (in such capacity, “Roth” or the “Lead
Placement Agent”), Maxim Group LLC (in such capacity “Maxim” or the
“Co-Placement Agent,” and together with Roth, the “Placement Agents”), Coffee
Holding Co, Inc. (the “Company”) and the stockholders of the Company listed on
Schedule I hereto (the “Selling Stockholders”) that the Placement Agents shall
serve, on a “best efforts” basis, as the exclusive placement agents for the
Company and Selling Stockholders in connection with the proposed public offering
placement (the “Placement”) of registered securities of the Company, consisting
of (a) units consisting of (i) shares (the “Company Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) and (ii) warrants
(the “Warrants”) to purchase shares of the Company’s Common Stock, and (b)
shares of Common Stock held by the Selling Stockholders (“Secondary
Shares”).  The shares of Common Stock issuable upon exercise of the Warrants are
hereinafter referred to as the “Warrant Shares.”  The Company Shares and the
Warrant Shares are collectively referred to as the “Shares”.  The Shares, the
Secondary Shares and the Warrants are hereinafter referred to as the
“Securities.”  The terms of such Placement and the Securities shall be mutually
agreed upon by the Company and the purchasers (each a “Purchaser” and,
collectively, the “Purchasers”), and nothing herein constitutes an agreement of
the parties that the Placement Agents would have the power or authority to bind
the Company, the Selling Stockholders or any Purchaser or an obligation for the
Company or the Selling Stockholders to issue any Securities or complete the
Placement.  The sale of the Securities shall be made pursuant to subscription
agreements in the form included as Exhibit A hereto (the “Purchase Agreements”),
on the terms described on Schedule II hereto.  The Warrants shall be in
substantially the form of Exhibit B hereto.  The Securities are more fully
described in the Prospectus Supplement (as defined below). This Agreement and
the documents executed and delivered by the Company and the Purchasers in
connection with the Placement shall be collectively referred to herein as the
“Transaction Documents.”  The date of the closing of the Placement shall be
referred to herein as the “Closing Date.”  The Company expressly acknowledges
and agrees that the Placement Agents’ obligations hereunder are on a
commercially reasonable best efforts basis only and that the execution of this
Agreement neither constitutes a commitment by the Placement Agents to purchase
the Securities nor ensures the successful placement of the Securities or any
portion thereof.
 
The Company, the Selling Stockholders and the Placement Agents hereby confirm
their agreement as follows:
 
1. Registration Statement and Prospectus.  The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-176412) under the Securities Act of 1933, as
amended (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement and a preliminary prospectus supplement
or “red herring” pursuant to Rule 424(b) under the Securities Act.  Such
registration statement, as amended (including any post effective amendments) has
been declared effective by the Commission.  Such registration statement,
including amendments thereto (including post effective amendments thereto) at
such time, the exhibits and any schedules thereto at such time, the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act at such time and the documents and information otherwise deemed
to be a part thereof or included therein by Rule 430B under the Securities Act
or otherwise pursuant to the Rules and Regulations at such time, is herein
called the “Registration Statement.”  If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company is filing with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Company Shares and
the Warrants and a final prospectus supplement relating to the Secondary Shares,
each to the form of prospectus included in the Registration Statement.  Such
prospectus in the form in which it appears in the Registration Statement are
hereinafter each called the “Base Prospectus,” and such final prospectus
supplements as filed, along with the Base Prospectus, is hereinafter called the
“Final Prospectus.”  Such Final Prospectus and any preliminary prospectus
supplement or “red herring,” in the form in which they shall be filed with the
Commission pursuant to Rule 424(b) under the Securities Act (including the Base
Prospectus as so supplemented) is hereinafter called a “Prospectus.”  Any
reference herein to the Base Prospectus, the Final Prospectus or a Prospectus
shall be deemed to include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act as of the date of such
Prospectus.
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
the Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electric
Data Gathering, Analysis and Retrieval System.  All references in this Agreement
to financial statements and schedules and other information which is
“described,” “contained,” “included” or “stated” in the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus
or the Prospectus (or other references of like import) shall be deemed to mean
and include all such financial statements, pro forma financial information and
schedules and other information which is incorporated by reference in or
otherwise deemed by the Rules and Regulations to be a part of or included in the
Registration Statement, the Rule 462 Registration Statement, the Base Prospectus
or the Prospectus, as the case may be; and all references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, the Final Prospectus or the
Prospectus shall be deemed to mean and include the subsequent filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that is deemed to be incorporated therein by reference therein or
otherwise deemed by the Rules and Regulations to be a part thereof.
 
2. Representations and Warranties of the Company Regarding the Offering.
 
(a) The Company represents and warrants to, and agrees with, each Placement
Agent, as of the date hereof and as of each Closing Date (as defined in
Section 4(c) below), except as otherwise indicated, as follows:
 
(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Time of Sale Disclosure Package (as defined in Section 2(a)(iv)(A)(1) below) as
of the date hereof and at the Closing Date, any roadshow or investor
presentations delivered to and approved by the Placement Agents for use in
connection with the marketing of the Securities as of the time of their use and
at the Closing Date, and the Final Prospectus, as amended or supplemented, as of
its date, at the time of filing pursuant to Rule 424(b) under the Securities Act
and at the Closing Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  The representations and warranties
set forth in the two immediately preceding sentences shall not apply to
statements in or omissions from the Registration Statement or any Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agents specifically for use in the preparation thereof,
which written information is described in Section 8(g).  The Registration
Statement (including each document incorporated by reference therein) contains
all exhibits and schedules required to be filed by the Securities Act or the
Rules and Regulations.  No order preventing or suspending the effectiveness or
use of the Registration Statement or any Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are contemplated or threatened by the Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) The documents incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and any Prospectus, when they became effective
or were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and, to the extent then applicable, the Sarbanes-Oxley Act,
including in each case, the rules and regulations thereunder, were filed on a
timely basis with the Commission and none of such documents, when they were
filed (or, if amendments to such documents were filed, when such amendments were
filed), contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Any further documents
so filed and incorporated by reference in the Registration Statement, the Time
of Sale Disclosure Package or the Final Prospectus, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act, and will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(iii) The Company has not distributed any prospectus or other offering material
in connection with the offering and sale of the Securities other than the Time
of Sale Disclosure Package.
 
(iv)   (A) The Company has provided a copy to the Placement Agents of each
Issuer Free Writing Prospectus (as defined below) used in the sale of
Securities.  The Company has filed all Issuer Free Writing Prospectuses required
to be so filed with the Commission, and no order preventing or suspending the
effectiveness or use of any Issuer Free Writing Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are contemplated or threatened by the
Commission.  When taken together with the rest of the Time of Sale Disclosure
Package or the Final Prospectus, since its first use and at all relevant times
since then, no Issuer Free Writing Prospectus has, does or will include (1) any
untrue statement of a material fact or omission to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (2) information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Final Prospectus.  The representations and
warranties set forth in the immediately preceding sentence shall not apply to
statements in or omissions from the Time of Sale Disclosure Package, the Final
Prospectus or any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agents specifically for use in the preparation thereof.  As used in this
paragraph and elsewhere in this Agreement:
 
(1) “Time of Sale Disclosure Package” means the Base Prospectus, the Prospectus
most recently filed with the Commission before the time of this Agreement,
including any preliminary prospectus supplement deemed to be a part thereof,
each Issuer Free Writing Prospectus, and any description of the transaction
provided by the Placement Agents included on Schedule III.
 
(2) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act, relating to the Securities that
(A) is required to be filed with the Commission by the Company, or (B) is exempt
from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the Securities Act, in
each case in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) under the Securities Act.
 
(B) At the time of filing of the Registration Statement and at the date hereof,
the Company was not and is not an “ineligible issuer,” as defined in Rule 405
under the Securities Act or an “excluded issuer” as defined in Rule 164 under
the Securities Act.
 
(C) Each Issuer Free Writing Prospectus satisfied, as of its issue date and at
all subsequent times through the Prospectus Delivery Period (as defined in
Section 6(a)), all other conditions as may be applicable to its use as set forth
in Rules 164 and 433 under the Securities Act, including any legend,
record-keeping or other requirements.
 
 
3

--------------------------------------------------------------------------------

 
 
(v) The consolidated financial statements of the Company, together with the
related notes, included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus comply
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act and fairly present the financial condition of the Company
as of the dates indicated and the results of operations and changes in cash
flows for the periods therein specified in conformity with generally accepted
accounting principles consistently applied throughout the periods involved; and
the supporting schedules included in the Registration Statement present fairly
in all material respects the information required to be stated therein.  No
other financial statements, pro forma financial information or schedules are
required under the Securities Act to be included or incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.  To the Company’s knowledge, Parentebeard LLC, which has expressed
its opinion with respect to the financial statements and schedules filed as a
part of the Registration Statement and included in the Registration Statement,
the Time of Sale Disclosure Package and the Final Prospectus is an independent
public accounting firm with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations.
 
(vi) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus or the Marketing Materials.
 
(vii) All statistical or market-related data included or incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Prospectus, or included in the Marketing Materials, are based on or derived
from sources that the Company reasonably believes to be reliable and accurate,
and the Company has obtained the written consent to the use of such data from
such sources, to the extent required.
 
(viii) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is included or approved for inclusion on the Nasdaq Capital Market.
There is no action pending by the Company or, to the Company’s knowledge, the
Nasdaq Capital Market to delist the Common Stock from the Nasdaq Capital Market,
nor has the Company received any notification that the Nasdaq Capital Market is
contemplating terminating such listing.  When issued, the Shares will be listed
on the Nasdaq Capital Market.
 
(ix) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
 
(x) The Company is not and during the past three years neither the Company nor
any predecessor was: (A) a blank check company as defined in Rule 419(a)(2) of
the Securities Act, (B) a shell company, other than a business combination shell
company, each as defined in Rule 405 of the Securities Act, or (C) an issuer for
an offering of penny stock as defined in Rule 3a51-1 of the Exchange Act.
 
(xi) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the net proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.
 
(xii) The Company was at the time of filing the Registration Statement, and at
the date hereof, remains eligible to use Form S-3 under the Securities Act.  The
conditions for use of Form S-3 set forth in the General Instructions thereto
have been satisfied in connection with the Registration Statement and sale of
the Securities thereunder.
 
(b) Any certificate signed by any officer of the Company and delivered to the
Placement Agents or to the Placement Agents’ counsel shall be deemed a
representation and warranty by the Company to the Placement Agents as to the
matters covered thereby.
 
 
4

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties Regarding the Company.
 
(a) The Company represents and warrants to and agrees with, each Placement
Agent, except as set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, as follows:
 
(i) Each of the Company and its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus, and, except as previously
disclosed to the Placement Agents, is duly qualified to do business as a foreign
corporation in good standing in each jurisdiction in which it owns or leases
real property or in which the conduct of its business makes such qualification
necessary and in which the failure to so qualify would have or is reasonably
likely to result in a material adverse effect upon the business, properties,
operations, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries, taken as a whole, or in its ability to perform its
obligations under this Agreement (“Material Adverse Effect”).
 
(ii) The Company has the power and authority to enter into this Agreement and to
authorize, issue and sell the Company Shares, Warrants and Warrant Shares as
contemplated by this Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company, and constitutes a valid, legal and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.
 
(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right is not
reasonably likely to result in a Material Adverse Effect, (B) conflict with,
result in any violation or breach of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument (the
“Contracts”) or obligation or other understanding to which the Company or any
subsidiary is a party of by which any property or asset of the Company or any
subsidiary is bound or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right is not
reasonably likely to result in a Material Adverse Effect, or (C) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, the Company’s charter or by laws.
 
(iv) Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, by-laws or other equivalent
organizational or governing documents, except where the violation, breach or
default in the case of a subsidiary of the Company is not reasonably likely to
result in a Material Adverse Effect.
 
(v) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made, other than
such consents, approvals, orders and authorizations the failure of which to make
or obtain is not reasonably likely to result in a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(vi) All of the issued and outstanding shares of capital stock of the Company
are duly authorized and validly issued, fully paid and nonassessable, and have
been issued in compliance with all applicable securities laws, and conform to
the description thereof in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus.  There are no shares of the Company’s
capital stock outstanding except as set forth in the section of the Prospectus
titled “Description of Securities We May Offer.”  Except for the issuances of
options or restricted stock in the ordinary course of business, since the
respective dates as of which information is provided in the Registration
Statement, the Time of Sale Disclosure Package or the Prospectus, the Company
has not entered into or granted any convertible or exchangeable securities,
options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company any shares of the capital stock of the
Company.  The Shares, when issued, will be duly authorized and validly issued,
fully paid and nonassessable, will be issued in compliance with all applicable
securities laws, and will be free of preemptive, registration or similar rights.
 
(vii) The Company and its subsidiaries have implemented and maintain disclosure
controls and procedures (as defined un Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), and such controls and procedures are effective to ensure that (A)
all material information required to be disclosed by the Company in the reports
that it files under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
and (B) all such information is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required
disclosure.
 
(viii) The Company and its subsidiaries have implemented and maintain a system
of internal control over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) sufficient to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
without limitation, that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (C) access to assets is permitted
only in accordance with management’s general or specific authorization, and (D)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(ix) Each of the Company and its subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing
thereof.  Each of the Company and its subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary.  The provisions for taxes payable, if any, shown on the consolidated
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements.  Except as disclosed in writing to the Placement Agents, (i) no
issues have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company or
its subsidiaries, and (ii) no waivers of statutes of limitation with respect to
the returns or collection of taxes have been given by or requested from the
Company or its subsidiaries.  The term “taxes” mean all federal, state, local,
foreign, and other net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto.  The term
“returns” means all returns, declarations, reports, statements, and other
documents required to be filed in respect to taxes.
 
(x) Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
(a) neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) except for the
Company’s regular quarterly dividend, the Company has not declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; (c) there has not been any change in the capital stock of the Company or
any of its subsidiaries (other than a change in the number of outstanding shares
of Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the issuance of restricted stock awards or restricted
stock units under the Company’s existing stock awards plan, or any new grants
thereof in the ordinary course of business), (d) there has not been any material
change in the Company’s long-term or short-term debt, other than in the ordinary
course of business, and (e) there has not been the occurrence of any Material
Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(xi) There is not pending or, to the knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company or its subsidiaries is
the subject before or by any court or governmental agency, authority or body, or
any arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.
 
(xii) The Company and each of its subsidiaries holds, and is in compliance in
all material respects with, all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates and orders (“Permits”) of any
governmental or self regulatory agency, authority or body required for the
conduct of its business, and all such Permits are in full force and effect, in
each case except where the failure to hold, or comply with, any of them is not
reasonably likely to result in a Material Adverse Effect.
 
(xiii) The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus as being owned by them that
are material to the business of the Company, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects, except those
that are not reasonably likely to result in a Material Adverse Effect.  The
property held under lease by the Company and its subsidiaries is held by them
under valid, subsisting and enforceable leases with only such exceptions with
respect to any particular lease as do not interfere in any material respect with
the conduct of the business of the Company and its subsidiaries.
 
(xiv) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus.  To the knowledge of the Company, no
action or use by the Company or any of its subsidiaries will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property of others, except where such action, use, license or fee is not
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries has received any notice alleging any such
infringement or fee.
 
(xv) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.
 
(xvi) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, employee, agent or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares contemplated hereby, or lend, contribute
or otherwise make available such proceeds to any person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
 
7

--------------------------------------------------------------------------------

 
 
(xvii) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.
 
(xviii) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.
 
(xix) Neither the Company, its subsidiaries nor, to its knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.
 
(xx) No supplier, customer, distributor or sales agent of the Company has
notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.
 
(xxi) Except for the Engagement Letter dated August 23, 2011 between the Company
and Roth, there are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the Placement
Agents or the sale of the Securities hereunder or any other arrangements,
agreements, understandings, payments or issuances with respect to the Company
that may affect the Placement Agents’ compensation, as determined by the
Financial Industry Regulatory Authority (“FINRA”).
 
(xxii) Except as disclosed to the Placement Agents in writing, the Company has
not made any direct or indirect payments (in cash, securities or otherwise) to
(i) any person, as a finder’s fee, investing fee or otherwise, in consideration
of such person raising capital for the Company or introducing to the Company
persons who provided capital to the Company, (ii) any FINRA member, or (iii) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter.
 
(xxiii) None of the net proceeds of the offering will be paid by the Company to
any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.
 
(xxiv) To the Company’s knowledge, no (i) officer or director of the Company or
its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member.  The Company will advise the Placement Agents and their counsel if
it becomes aware that any officer, director or stockholder of the Company or its
subsidiaries is or becomes an affiliate or associated person of a FINRA member
participating in the offering.
 
(xxv) No event has occurred which, with notice or lapse of time or both, would
constitute a default, in the performance of any material obligation, agreement
or condition contained in any bond, debenture, note, indenture, loan agreement
or any other material contract, lease or other instrument to which it is subject
or by which any of them may be bound, or to which any of the material property
or assets of the Company or any of its subsidiaries is subject, except as
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(xxvi) Other than the subsidiaries of the Company listed or disclosed in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
the Company, directly or indirectly, owns no capital stock or other equity or
ownership or proprietary interest in any corporation, partnership, association,
trust or other entity.
 
(xxvii) There are no related-party transactions involving the Company or any
subsidiary or any other person required to be described in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus that have not
been described as required.
 
(xxviii) To the Company’s knowledge, the Company and its subsidiaries (a) are in
compliance with any and all applicable foreign, federal, state and local laws,
orders, rules, regulations, directives, decrees and judgments relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, result in a Material Adverse Effect.  There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, individually or in the
aggregate, result in a Material Adverse Effect.
 
4. Representations and Warranties of the Selling Stockholders.
 
(a) Each Selling Stockholder, severally and not jointly, represents and warrants
and to, and agrees with, each Placement Agent as follows:
 
(i) This Agreement has been duly authorized, executed and delivered by such
Selling Stockholder, and constitutes a valid, legal and binding obligation of
such Selling Stockholder, enforceable in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.  The execution, delivery and
performance of this Agreement and the consummation of the transactions herein
contemplated will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any statute, agreement or
instrument to which the Selling Stockholder is a party or by which it is bound
or to which any of its property is subject, or any order, rule, regulation or
decree of any court or governmental agency or body having jurisdiction over the
Selling Stockholder or any of its properties, except for violations and defaults
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.  The execution, delivery and performance of this
Agreement and the consummation of the transactions herein contemplated will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the Selling Stockholder’s organizational
documents.  No consent, approval, authorization or order of, or filing with, any
court or governmental agency or body is required for the execution, delivery and
performance of this Agreement or for the consummation of the transactions
contemplated hereby, including the sale of the Secondary Shares by the Selling
Stockholder, except as may be required under the Securities Act or state
securities or blue sky laws; and the Selling Stockholder has the power and
authority to enter into this Agreement and to sell the Shares as contemplated by
this Agreement.
 
(ii) Such Selling Stockholder is, on the date hereof, the record and beneficial
owner of all of the Secondary Shares to be sold by the Selling Stockholder
hereunder free and clear of all liens, encumbrances, equities and claims and has
duly indorsed such Shares in blank or has duly signed a stock power assigning
all right, title and interest to the Secondary Shares to be sold by such Selling
Stockholder, with all signatures appropriately guaranteed by an eligible
guarantor institution with membership in an approved medallion guaranty program
pursuant to Rule 17Ad-15 under the Exchange Act.
 
(iii) On the applicable Closing Date, all stock transfer or other taxes (other
than income taxes) that are required to be paid in connection with the sale and
transfer by such Selling Stockholder of the Secondary Shares will be fully paid
or provided for by such Selling Stockholder and all laws imposing such taxes
will be fully complied with in all material respects.
 
 
9

--------------------------------------------------------------------------------

 
 
(iv) All information with respect to such Selling Stockholder contained in the
Registration Statement, the Time of Sale Disclosure Package and any Prospectus,
or any amendment or supplement thereto, complied or will comply in all material
respects with all applicable requirements of the Securities Act and the Rules
and Regulations promulgated thereunder and does not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
(v) Such Selling Stockholder, directly or indirectly, has not entered into any
commitment, transaction or other arrangement, including any prepaid forward
contract, 10b5-1 plan or similar agreement, which transfers or may transfer any
of the legal or beneficial ownership or any of the economic consequences of
ownership of the Secondary Shares, except as has been previously disclosed in
writing to the Placement Agents.
 
(vi) Such Selling Stockholder represents and warrants that it has not prepared
or had prepared on its behalf or used or referred to any “free writing
prospectus” (as defined in Rule 405 of the Act) and further represents that it
has not distributed and will not distribute any written materials in connection
with the offer or sale of the Secondary Shares that could otherwise constitute a
“free writing prospectus” (as defined in Rule 405 of the Act) required to be
filed with the Commission or retained under Rule 433 of the Act.
 
(vii) Such Selling Stockholder does not have any registration or other similar
rights to have any equity or debt securities registered for sale by the Company
under the Registration Statement or included in an offering contemplated by this
Agreement, except for such rights that have been waived.
 
(viii) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Secondary Shares.
 
(b) Any certificate signed by any officer of a Selling Stockholder and delivered
to the Placement Agents or to the Placement Agents’ counsel shall be deemed a
representation and warranty by such Selling Stockholder to the Placement Agents
as to the matters covered thereby.
 
5. Compensation and other Fees.
 
As compensation for the services provided by the Placement Agents hereunder, the
Company agrees as follows:
 
(a) As compensation for services rendered, on the Closing Date the Company and
Selling Stockholders shall (i) pay to the Lead Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the Lead
Placement Agent, a cash fee equal to five and one-half percent (5.5%) and a
corporate finance fee of 1.5% of the gross proceeds (the “Placement Fee”)
received by the Company and Selling Stockholders from the sale of the Securities
on such Closing Date.
 
(b) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or reimburse if paid by
the Placement Agents all actual out-of-pocket costs and expenses incident to the
performance of the obligations of the Company under this Agreement and in
connection with the transactions contemplated hereby, including but not limited
to costs and expenses of or relating to (i) the preparation, printing, filing,
delivery and shipping of the Registration Statement the Time of Sale Disclosure
Package, the Prospectus and Issuer Free Writing Prospectus, and any amendment or
supplement to any of the foregoing and the printing and furnishing of copies of
each thereof to the Placement Agents and dealers (including costs of mailing and
shipment), (ii) the registration, issue, sale and delivery of the Securities
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Securities and the printing, delivery, and
shipping of the certificates representing the Securities, (iii) the fees and
expenses of any transfer agent or registrar, (iv) the filing fees required to be
paid by the Placement Agents or the Company with FINRA, (v) reasonable fees and
reasonable disbursements of counsel to the Company, (vi) listing fees, if any,
(vii) reasonable fees and disbursements of the Company’s auditor in preparing
and delivering the letters required by Section 7(g), (viii) reasonable fees and
disbursements of counsel to the Placement Agents, subject to the limitations set
forth below, and (ix) all other costs and expenses to the performance of its
obligations hereunder that are not otherwise specifically provided for
herein.  If this Agreement is terminated by the Placement Agents in accordance
with the provisions of Section 7 or Section 10, the Company will reimburse the
Placement Agents for all out-of-pocket disbursements (including, but not limited
to, reasonable fees and disbursements of counsel, travel expenses, postage,
facsimile and telephone charges) incurred by the Placement Agents in connection
with its investigation, preparing to market and marketing the Securities or in
contemplation of performing its obligations hereunder, subject to the
limitations set forth below. Notwithstanding the foregoing, the expenses of the
Placement Agents, which the Company shall be obligated to reimburse hereunder
shall not exceed (A) $15,000 for all expenses other than attorneys fees and
expenses and (B) $75,000 for the Placement Agents’ reasonable attorneys fees and
expenses.  In no event shall the total compensation payable to the Placement
Agent and any other FINRA member or independent broker-dealer (including any
financial advisor) in connection with the sale of the Securities (including any
expense reimbursement) exceed 8% of the gross proceeds received by the Company
from the sale of the Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
6. Covenants.
 
(a) The Company covenants and agrees with each Placement Agent as follows:
 
(i) During the period beginning on the date hereof and ending on the later of
the Closing Date or such date as determined by the Placement Agents that the
Prospectus is no longer required by law to be delivered in connection with sales
by a Placement Agent or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
the Company shall furnish to the Placement Agents for review and comment a copy
of each such proposed amendment or supplement, and the Company shall not file
any such proposed amendment or supplement to which the either Placement Agent
reasonably objects.
 
(ii) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise the Placement Agents in writing (A) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Disclosure Package, the Prospectus or any Issuer
Free Writing Prospectus, (C) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (D) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending its use or the
use of the Time of Sale Disclosure Package or any Issuer Free Writing
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Stock from any securities exchange upon which it is
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes.  If the
Commission shall enter any such stop order at any time during the Prospectus
Delivery Period, the Company will use its reasonable efforts to obtain the
lifting of such order at the earliest possible moment.  Additionally, the
Company agrees that it shall comply with the provisions of Rules 424(b), 430A
and 430B, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under Rule 424(b) or
Rule 433 were received in a timely manner by the Commission (without reliance on
Rule 424(b)(8) or 164(b) of the Securities Act).
 
(iii) (A) During the Prospectus Delivery Period, the Company will comply with
all requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Time of Sale Disclosure Package, the Registration
Statement and the Prospectus.  If during such period any event occurs the result
of which the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package ) would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary or appropriate in the
opinion of the Company or its counsel or the Placement Agents or its counsel to
amend the Registration Statement or supplement the Prospectus (or if the
Prospectus is not yet available to prospective purchasers, the Time of Sale
Disclosure Package ) to comply with the Securities Act or to file under the
Exchange Act any document that would be deemed to be incorporated by reference
in the Prospectus in order to comply with the Securities Act or the Exchange
Act, the Company will promptly notify the Placement Agents, allow the Placement
Agents the opportunity to provide reasonable comments on such amendment,
Prospectus supplement or document, and will amend the Registration Statement or
supplement the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) or file such
document (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.
 
 
11

--------------------------------------------------------------------------------

 
 
(B) If at any time following the issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development the result of which such Issuer
Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration Statement or any Prospectus or included or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances prevailing at that subsequent time, not misleading, the
Company has promptly notified or promptly will notify the Placement Agents and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission.
 
(iv) The Company shall take or cause to be taken all necessary action to qualify
the Securities for sale under the securities laws of such jurisdictions as the
Placement Agents reasonably designates and to continue such qualifications in
effect so long as required for the distribution of the Securities, except that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified, to execute a general consent to service of process in any
state or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise subject.
 
(v) The Company will furnish to the Placement Agents and counsel for the
Placement Agents copies of the Registration Statement, each Prospectus, any
Issuer Free Writing Prospectus, and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as the
Placement Agents may from time to time reasonably request.
 
(vi) The Company will make generally available to its security holders as soon
as practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Rules and Regulations.
 
(vii) The Company intends to apply the net proceeds from the sale of the Company
Shares, Warrants, and Warrant Shares to be sold by it hereunder for the purposes
set forth in the Time of Sale Disclosure Package and in the Final Prospectus.
 
(viii) The Company has not taken and will not take, directly or indirectly,
during the Prospectus Delivery Period, any action designed to or which might
reasonably be expected to cause or result in, or that has constituted, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
 
(ix) During the Prospectus Delivery Period, the Company will file on a timely
basis with the Commission such periodic and current reports as required by the
Rules and Regulations.
 
(x) Prior to the Closing Date, the Company will not issue any press release or
other communication directly or indirectly or hold any press conference with
respect to the Company, its condition, financial or otherwise, or the earnings,
business, operations or prospects of any of them, or the offering of the
Securities, other than information disclosed in or incorporated by reference
into the Registration Statement, the Time of Sale Disclosure Package or the
Prospectus, without the prior written consent of the Placement Agents, which
consent will not be unreasonably withheld, delayed or conditioned, unless in the
reasonable judgment of the Company and its counsel, and after notification to
the Placement Agents, such press release or communication is required by law, in
which case the Company shall use its commercially reasonable efforts to allow
the Placement Agents reasonable time to comment on such release or other
communication in advance of such issuance.
 
 
12

--------------------------------------------------------------------------------

 
 
(xi) The Company represents and agrees that, unless it obtains the prior written
consent of the Placement Agents, and the Placement Agents represent and agree
that, unless it obtains the prior written consent of the Company, it has not
made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus.  Any such free writing prospectus
consented to by the Company and the Placement Agents are hereinafter referred to
as a “Permitted Free Writing Prospectus.”  The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied or
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.
 
(xii) The Company hereby agrees that, without the prior written consent of the
Placement Agents, it will not, during the period ending 60 days after the date
hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to sell,
purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (other than registration statements on Form S-4
and Form S-8).  The restrictions contained in the preceding sentence shall not
apply to (1) the Securities to be sold hereunder, (2) the issuance of
Common  Stock upon the exercise of options or warrants disclosed as outstanding
in the Registration Statement (excluding exhibits thereto) or the Prospectus, or
(3) the issuance of employee stock options not exercisable during the Lock-Up
Period and the grant of restricted stock awards or restricted stock units
pursuant to equity incentive plans described in the Registration Statement
(excluding exhibits thereto) and the Prospectus.  Notwithstanding the foregoing,
if (x) the Company issues an earnings release or material news, or a material
event relating to the Company occurs, during the last 17 days of the Lock-Up
Period, or (y) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agents waive such
extension in writing.
 
(b) Each Selling Stockholder, severally and not jointly, covenants and agrees
with each Placement Agent as follows:
 
(i) The Selling Stockholders, if the transactions contemplated hereunder are
consummated, will pay or cause to be paid (A) all expenses (including transfer
taxes allocated to the respective transferees) incurred in connection with the
delivery to the Secondary Shares to be sold by the Selling Stockholders
hereunder and (B) the Placement Fee allocated to the sale of the Secondary
Shares to the Placement Agents.
 
(ii) The Selling Stockholders hereby agree that, without the prior written
consent of the Placement Agents, it will not, during the Lock-Up Period, (i)
offer, pledge, sell, contract to sell, purchase, contract to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock; or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise.  The restrictions contained in the preceding sentence shall
not apply to (1) the Secondary Shares to be sold hereunder, (2) the issuance of
Common  Stock upon the exercise of options or warrants disclosed as outstanding
in the Registration Statement (excluding exhibits thereto) or the Prospectus,
(3) the issuance of employee stock options not exercisable during the Lock-Up
Period and the grant of restricted stock pursuant to equity incentive plans
described in the Registration Statement (excluding exhibits thereto) and the
Prospectus and (4) charitable donations of up to 15,000 shares of Common Stock
for each Selling Stockholder.  Notwithstanding the foregoing, if (x) the Company
issues an earnings release or material news, or a material event relating to the
Company occurs, during the last 17 days of the Lock-Up Period, or (ii) prior to
the expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
Lock-Up Period, the restrictions imposed by this clause shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event,
unless the Placement Agents waive such extension in writing.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) Such Selling Stockholder will deliver to the Company prior to the
applicable Closing Date a properly completed and executed United States Treasury
Department Form W-9.
 
(iv) During the Prospectus Delivery Period, such Selling Stockholder will advise
the Placement Agents promptly, and if requested by the Placement Agents, will
confirm such advice in writing, of any change in information relating to such
Selling Stockholder in the Registration Statement, the Time of Sale Disclosure
Package or any Prospectus.
 
(v) Such Selling Stockholder agrees that it will not prepare or have prepared on
its behalf or use or refer to any "free writing prospectus" (as such term is
defined in Rule 405 under the Act), and agrees that it will not distribute any
written materials in connection with the offer or sale of the Shares.
 
7. Conditions of the Placement Agents’ Obligations.  The obligations of the
Placement Agent, and the closing of the sale of the  Shares and Warrants
hereunder are subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of the Company contained herein, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company and its subsidiaries
of their obligations hereunder, and to each of the following additional terms
and conditions. The obligations of the Placement Agents hereunder are subject to
the following additional conditions:
 
(a) If filing of the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, is required under the Securities Act or the
Rules and Regulations, the Company shall have filed the Prospectus (or such
amendment or supplement) or such Issuer Free Writing Prospectus with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or 164(b) under the Securities Act); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462 Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Time of Sale Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued; no proceedings for the issuance of such an
order shall have been initiated or threatened; any request of the Commission or
the Placement Agents for additional information (to be included in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus or otherwise) shall have been complied with to
the Placement Agent’s satisfaction.
 
(b) The Company Shares shall be qualified for listing on the Nasdaq Capital
Market.
 
(c) FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the placement agency terms and arrangements relating to the
issuance and sale of the Securities; provided that if any such objection is
raised, the Company and the Placement Agents shall negotiate promptly and in
good faith appropriate modifications to such placement agency terms and
arrangements in order to satisfy such objections.
 
(d) The Placement Agents shall not have reasonably determined, and advised the
Company, that the Registration Statement, the Time of Sale Disclosure Package or
the Prospectus, or any amendment thereof or supplement thereto, or any Issuer
Free Writing Prospectus, contains an untrue statement of fact which, in the
Placement Agents’ reasonable opinion, is material, or omits to state a fact
which, in the Placement Agents’ reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
(e) Intentially omitted.
 
(f) On the Closing Date, there shall have been furnished to the Placement Agents
the opinion and negative assurance letters of Lowenstein Sandler PC, dated the
Closing Date and addressed to the Placement Agents, in form and substance
reasonably satisfactory to the Placement Agents, to the effect set forth in
Schedule III.
 
(g) The Placement Agents shall have received a letter of Parentebeard LLC, on
the date hereof and on the Closing Date addressed to the Placement Agents,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Time of Sale
Disclosure Package, as of a date not prior to the date hereof or more than five
days prior to the date of such letter), the conclusions and findings of said
firm with respect to the financial information and other matters required by the
Placement Agents.
 
(h) On the Closing Date, there shall have been furnished to the Placement Agents
a certificate, dated the Closing Date and addressed to the Placement Agents,
signed by the chief executive officer and the chief financial officer of the
Company, in his capacity as an officer of the Company, to the effect that:
 
(i) The representations and warranties of the Company in this Agreement that are
qualified by materiality or by reference to any Material Adverse Effect are true
and correct in all respects, and all other representations and warranties of the
Company in this Agreement are true and correct, in all material respects, as if
made at and as of the Closing Date, and the Company has complied in all material
respects with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Date or the Option Closing
Date, as applicable;
 
(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Securities for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted or, to their knowledge, is
contemplated by the Commission or any state or regulatory body; and
 
(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the Closing Date.
 
(i) On the Closing Date, there shall have been furnished to the Placement Agents
certificates, dated the Closing Date and addressed to the Placement Agents,
signed by each Selling Stockholder, to the effect that the representations and
warranties of such Selling Stockholder in this Agreement are true and correct,
in all material respects, as if made at and as of the Closing Date, and such
Selling Stockholder has complied in all material respects with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.
 
(j) Intentionally omitted.
 
(k) The Company and the Selling Stockholders shall have furnished to the
Placement Agents and its counsel such additional documents, certificates and
evidence as the Placement Agent or its counsel may have reasonably requested.
 
 
15

--------------------------------------------------------------------------------

 
 
If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agents by notice to the Company and the Selling Stockholders at any
time at or prior to the Closing Date and such termination shall be without
liability of any party to any other party, except that Section 5, Section 8 and
Section 9 shall survive any such termination and remain in full force and
effect.
 
8. Indemnification and Contribution.
 
(a) The Company agrees to indemnify, defend and hold harmless each Placement
Agent, its  affiliates, directors and officers and employees, and each person,
if any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to which such Placement Agent or such person may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, including the information deemed to be a part of the Registration
Statement at the time of effectiveness and at any subsequent time pursuant to
Rules 430A and 430B of the Rules and Regulations, or arise out of or are based
upon the omission from the Registration Statement, or alleged omission to state
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) an untrue statement or alleged untrue
statement of a material fact contained in the Time of Sale Disclosure Package,
the Prospectus, or any amendment or supplement thereto (including any documents
filed under the Exchange Act and deemed to be incorporated by reference into the
Registration Statement or the Prospectus), any Issuer Free Writing Prospectus or
the Marketing Materials or in any other materials used in connection with the
offering of the Securities, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (iii) in whole or in part, any inaccuracy
in the representations and warranties of the Company contained herein, or (iv)
in whole or in part, any failure of the Company to perform its obligations
hereunder or under law, and will reimburse such Placement Agent for any legal or
other expenses reasonably incurred by it in connection with evaluating,
investigating or defending against such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus, or any amendment or supplement thereto or
any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the preparation thereof, which written information is described in
Section 8(g); and provided further, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any Issuer Free Writing Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
concerning any Selling Stockholder furnished to the Company by or on behalf of
any Selling Stockholder specifically for inclusion therein
 
(b) Each Selling Stockholder will, severally and not jointly, indemnify, defend
and hold harmless each Placement Agent against any losses, claims, damages or
liabilities, joint or several, to which such Placement Agent may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) an untrue statement or alleged untrue statement of a material fact contained
in the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) in whole or in part, any inaccuracy in the representations and warranties
of the Selling Stockholder contained herein, or (iii) in whole or in part, any
failure of the Selling Stockholder to perform its obligations hereunder or under
law, and will reimburse such Placement Agent for any legal or other expenses
reasonably incurred by it in connection with evaluating, investigating or
defending against such loss, claim, damage, liability or action; provided,
however, that the Selling Stockholders shall not be liable in any such case to
the extent that any such loss, claim, damage, liability or action arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto or any Issuer
Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by the Placement Agents specifically for
use in the preparation thereof, which written information is described in
Section 8(g); and provided further, that a Selling Stockholder shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus, or
any amendment or supplement thereto, in reliance upon and in conformity with
written information concerning any other Selling Stockholder furnished to the
Company by or on behalf of such other Selling Stockholder specifically for
inclusion therein.  Notwithstanding the foregoing, the aggregate liability of
each Selling Stockholder pursuant to the provisions of this Section 8(b) shall
be limited to an amount equal to the total proceeds (after deducting
underwriting discounts and commissions and expenses) received by such Selling
Stockholder from the sale of its Shares hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
(c) The Placement Agents will severally and not jointly, indemnify, defend and
hold harmless the Company and the Selling Stockholders, their respective
affiliates, directors, officers and employees, and each person, if any, who
controls the Company or a Selling Stockholder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Company or a Selling
Stockholder may become subject, under the Securities Act or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of such Placement Agents), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto or any Issuer Free Writing Prospectus, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus, or any amendment or supplement thereto or
any Issuer Free Writing Prospectus in reliance upon and in conformity with
written information furnished to the Company by the Placement Agents
specifically for use in the preparation thereof, which written information is
described in Section 8(g), and will reimburse the Company or a Selling
Stockholder for any legal or other expenses reasonably incurred by the Company
or a Selling Stockholder in connection with defending against any such loss,
claim, damage, liability or action.
 
(d) Promptly after receipt by an indemnified party under subsection (a), (b) or
(c) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure.  In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, that if (i) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on the reasonable advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party), or (iii) the indemnifying
party has not in fact employed counsel reasonably satisfactory to the
indemnified party to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, the indemnified party
shall have the right to employ a single counsel to represent it in any claim in
respect of which indemnity may be sought under subsection (a) or (b) of this
Section 8, in which event the reasonable fees and expenses of such separate
counsel shall be borne by the indemnifying party or parties and reimbursed to
the indemnified party as incurred; it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel.
 
The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
 
 
17

--------------------------------------------------------------------------------

 
 
(e) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Stockholders on the one hand and the Placement Agents on
the other hand from the offering and sale of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Selling Stockholders on the one hand and the Placement Agents on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the Selling
Stockholders on the one hand and the Placement Agents on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Securities (before deducting expenses) received by the Company and the
Selling Stockholders and the Placement Fee received by the Placement Agents, in
each case as set forth in the table on the cover page of the Final Prospectus
bear to the aggregate public offering price of the Securities.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Selling Stockholders or the Placement Agents and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company, the Selling
Stockholders and the Placement Agents agree that it would not be just and
equitable if contributions pursuant to this subsection (e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the first sentence of
this subsection (e).  The amount paid by an indemnified party as a result of the
losses, claims, damages or liabilities referred to in the first sentence of this
subsection (e) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
against any action or claim that is the subject of this
subsection (e).  Notwithstanding the provisions of this subsection (e), the
Placement Agents shall not be required to contribute any amount in excess of the
amount of the Placement Fee actually received by each Placement Agent pursuant
to this Agreement.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Placement Agents’ obligations to contribute pursuant to
this Section 8 are several, and not joint, in proportion to the actual Placement
Fee received pursuant to this Agreement.  In addition, the aggregate liability
of each Selling Stockholder pursuant to the provisions of this Section 8(e)
shall be limited to an amount equal to the total proceeds (after deducting
underwriting discounts and commissions and expenses) received by such Selling
Stockholder from the sale of its Shares hereunder.  For purposes of this
Section 8, each officer and employee of Placement Agent and each person, if any,
who controls a Placement Agent within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such Placement Agent,
and each director of the Company, each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.
 
(f) The obligations of the Company and the Selling Stockholders under this
Section 8 shall be in addition to any liability that the Company and the Selling
Stockholders may otherwise have and the benefits of such obligations shall
extend, upon the same terms and conditions, to each person, if any, who controls
any Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act; and the obligations of the Placement Agents
under this Section 8 shall be in addition to any liability that the Placement
Agents may otherwise have and the benefits of such obligations shall extend,
upon the same terms and conditions, to the Company, the Selling Stockholders and
their respective officers, directors and each person who controls the Company or
a Selling Stockholder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act.
 
 
18

--------------------------------------------------------------------------------

 
 
(g) For purposes of this Agreement, the Placement Agents confirm, and the
Company and the Selling Stockholders acknowledges, that there is no information
concerning the Placement Agents furnished in writing to the Company and the
Selling Stockholders by the Placement Agents specifically for preparation of or
inclusion in the Registration Statement, the Time of Sale Disclosure Package,
the Prospectus or any Issuer Free Writing Prospectus, other than the statements
set forth in the last paragraph on the cover page of the Prospectus and the
statements set forth in the “Plan of Distribution (the “Placement Agent
Information”) section of the Prospectus and Time of Sale Disclosure Package.
 
9. Representations and Agreements to Survive Delivery.  All representations,
warranties, and agreements of the Company and the Selling Stockholders herein or
in certificates delivered pursuant hereto, including, but not limited to, the
agreements of the Placement Agents, the Selling Stockholders and the Company
contained in Section 5, Section 6(a)(xii), Section 6(b)(ii) and Section 8
hereof, shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Placement Agents or any controlling
person thereof, or the Company and the Selling Stockholders or any of their
respective officers, directors, or controlling persons, and shall survive
delivery of, and payment for, the Securities to and by the Purchasers.
 
10. Termination of this Agreement.
 
(a) The Placement Agents shall have the right to terminate this Agreement by
giving notice to the Company and the Selling Stockholders as hereinafter
specified at any time at or prior to the Closing Date, if in the judgment of the
Placement Agents, (i) there has occurred any material adverse change in the
securities markets or any event, act or occurrence that has materially
disrupted, or in the opinion of the Placement Agents, will in the future
materially disrupt, the securities markets or there shall be such a material
adverse change in general financial, political or economic conditions or the
effect of international conditions on the financial markets in the United States
is such as to make it, in the judgment of the Placement Agents, inadvisable or
impracticable to market the Securities or enforce contracts for the sale of the
Securities, (ii) trading in the Company’s Common Stock shall have been suspended
by the Commission or the Nasdaq Capital Market or trading in securities
generally on the Nasdaq Capital Market, New York Stock Exchange or NYSE Amex
shall have been suspended, (iii) minimum or maximum prices for trading shall
have been fixed, or maximum ranges for prices for securities shall have been
required, on the Nasdaq Capital Market, New York Stock Exchange or NYSE Amex, by
such exchange or by order of the Commission or any other governmental authority
having jurisdiction, (iv) a banking moratorium shall have been declared by
federal or state authorities, (v) there shall have occurred any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration by the United States of a national emergency or war, any
substantial change or development involving a prospective substantial change in
United States or other international political, financial or economic conditions
or any other calamity or crisis, (vi) the Company suffers any loss by strike,
fire, flood, earthquake, accident or other calamity, whether or not covered by
insurance, or (vii) in the reasonable judgment of the Placement Agents, there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus, any material adverse
change in the assets, properties, condition, financial or otherwise, or in the
results of operations, business affairs or business prospects of the Company and
its subsidiaries considered as a whole, whether or not arising in the ordinary
course of business.  Any such termination shall be without liability of any
party to any other party except that the provisions of Section 5 and Section 8
hereof shall at all times be effective and shall survive such termination.
 
(b) If the Placement Agents elect to terminate this Agreement as provided in
this Section, the Company and the Selling Stockholders shall be notified
promptly by the Placement Agent by telephone, confirmed by letter.
 
11. Notices.  Except as otherwise provided herein, all communications hereunder
shall be in writing and, if to Roth, shall be mailed, delivered or telecopied to
Roth Capital Partners, LLC, 888 San Clemente Drive, Newport Beach, CA 92660,
telecopy number: (949) 720-7227, Attention:  Managing Director; and if to the
Company or to the Selling Stockholders, shall be mailed, delivered or telecopied
to it at 3475 Victory Boulevard, Staten Island, New York 10314, telecopy number:
(718) 832-0892, Attention:  Andrew Gordon; with a  copy to Lowenstein Sandler
PC, 65 Livingston Avenue, Roseland, New Jersey 07068, telecopy number:  (973)
597-2477, Attention:  Steven M. Skolnick; or in each case to such other address
as the person to be notified may have requested in writing.  Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 
 
19

--------------------------------------------------------------------------------

 
 
12. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 8.  Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the
Placement Agents.
 
13. Absence of Fiduciary Relationship.  The Company and each of the Selling
Stockholders acknowledges and agrees that: (a) the Placement Agents have been
retained solely to act as an independent contractor in connection with the sale
of the Securities and that no fiduciary, advisory or agency relationship between
the Company and the Selling Stockholders and the Placement Agents has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agents have advised or is advising the
Company or the Selling Stockholders on other matters; (b) the price and other
terms of the Securities were established by the Company and the Selling
Stockholders following discussions and arms-length negotiations with the
Purchasers and the Company and the Selling Stockholders are capable of
evaluating and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that each
of the Placement Agents and its respective affiliates are engaged in a broad
range of transactions that may involve interests that differ from those of the
Company and the Selling Stockholders and that the Placement Agents have no
obligation to disclose such interest and transactions to the Company or the
Selling Stockholders by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that the Placement Agents are acting,
in respect of the transactions contemplated by this Agreement, solely for the
benefit of the Placement Agents, and not on behalf of the Company or the Selling
Stockholders.
 
14. Amendments and Waivers.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.  The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.
 
15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision.
 
16. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
17. Submission to Jurisdiction.  The Company and each Selling Stockholder
irrevocably (a) submits to the jurisdiction of any court of the State of
New York for the purpose of any suit, action, or other proceeding arising out of
this Agreement, or any of the agreements or transactions contemplated by this
Agreement, the Registration Statement and the Prospectus (each a “Proceeding”),
(b) agrees that all claims in respect of any Proceeding may be heard and
determined in any such court, (c) waives, to the fullest extent permitted by
law, any immunity from jurisdiction of any such court or from any legal process
therein, (d) agrees not to commence any Proceeding other than in such courts,
and (e) waives, to the fullest extent permitted by law, any claim that such
Proceeding is brought in an inconvenient forum.  EACH OF THE COMPANY (ON BEHALF
OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF ITS
RESPECTIVE EQUITY HOLDERS AND CREDITORS) AND THE SELLING STOCKHOLDERS HEREBY
WAIVE ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE REGISTRATION STATEMENT, AND THE PROSPECTUS.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.
 
 
20

--------------------------------------------------------------------------------

 
 
Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company, the
Selling Stockholders and the Placement Agents in accordance with its terms.
 

  Very truly yours,           Coffee Holding Co., Inc.          
 
By:
 /s/ Andrew Gordon        Andrew Gordon        President and CEO               
A Gordon Family Ventures LLC               /s/ Andrew Gordon       Andrew Gordon
      Trustee               David Gordon        /s/ David Gordon           

 

Accepted as of the date first written:      
ROTH CAPITAL PARTNERS, LLC
      /s/ Aaron M. Gurewitz   Aaron M. Gurewitz   Head of Equity Capital Markets
      MAXIM GROUP LLC       /s/ Clifford Teller   Clifford Teller   Executive
Managing Director  

 
 
21

--------------------------------------------------------------------------------

 
SCHEDULE I
 
Selling Stockholder
 

   
Number of Shares
to be Sold
 
Selling Stockholders:
             
A Gordon Family Ventures LLC
    100,000  
David Gordon
    100,000            
Total
    200,000  



 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
Pricing Information
 
Number of Shares to be Sold by Company:
 
890,000 shares
 
Number of Shares to be Sold by Selling Stockholders:
 
200,000 shares
 
Number of Warrants to be Sold by Company:
 
267,000 shares
 
Offering Price for Company Shares:
  $ 10.40  
Offering Price for Selling Shareholders Shares
  $ 9.92  
Exercise Price of Warrants:
  $ 13.59  
Aggregate Placement Agency Fee:
  $ 786,800            

 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
Company Opinions
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Subscription Agreement






 
25

--------------------------------------------------------------------------------

 


Exhibit B
 
Form of Warrant






26